UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4711


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TEVON FAYSON, a/k/a T-Lok,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00428-BO-1)


Submitted: December 18, 2020                                   Decided: January 28, 2021


Before KING, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Banumathi Rangarajan, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

        Tevon Fayson appeals the 180-month sentence imposed following his guilty plea

 to possession of a firearm by a felon, in violation of 18 U.S.C. §§ 2, 922(g)(1), and robbery

 of personal property belonging to the United States, in violation of 18 U.S.C. §§ 2, 2112.

 On appeal, Fayson contends that the district court erred in imposing a sentencing

 enhancement under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),

 because his prior North Carolina convictions for breaking and entering do not qualify as

 violent felonies under the ACCA. We affirm.

       “Whether an offense constitutes a ‘violent felony’ and thus qualifies as a predicate

conviction for purposes of ACCA is a question of law that we review de novo.” United

States v. Allred, 942 F.3d 641, 647 (4th Cir. 2019), cert. denied, 140 S. Ct. 1235 (2020).

In United States v. Mungro, 754 F.3d 267 (4th Cir. 2014), we “conclude[d] that N.C. Gen.

Stat. § 14-54(a), as interpreted by the North Carolina Supreme Court, sweeps no more

broadly than the generic elements of burglary” and “therefore qualifies as an ACCA

predicate offense under 18 U.S.C. § 924(e)(2)(B)(ii).” Id. at 272. Fayson cites several

intervening cases, including Mathis v. United States, 136 S. Ct. 2243 (2016), United States

v. Stitt, 139 S. Ct. 399 (2018), and United States v. Cornette, 932 F.3d 204 (4th Cir. 2019),

to argue that North Carolina breaking and entering is categorically broader than generic

burglary. However, we recently reaffirmed our “prior holding in Mungro that a conviction

under N.C. Gen. Stat. § 14-54(a) qualifies as an ACCA predicate conviction under 18

U.S.C. § 924(e)(2)(B)(ii),” notwithstanding intervening Supreme Court authority in Mathis

and Stitt. United States v. Dodge, 963 F.3d 379, 383-85 (4th Cir. 2020). “[O]ne panel [of
                                              2
this Court] cannot overrule a decision issued by another panel.” United States v. Williams,

808 F.3d 253, 261 (4th Cir. 2015) (internal quotation marks omitted). Fayson makes no

attempt to distinguish Dodge and instead candidly acknowledges that Dodge forecloses his

argument on appeal.

        Accordingly, we affirm the criminal judgment. We dispense with oral argument

 because the facts and legal contentions are adequately presented in the materials before

 this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3